DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 02/23/2022.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “receiving one or more reloading status inputs from the ROM indicating an elapsed time for
unsuccessful attempts to load the firmware; determining whether the elapsed time has reached a timeout threshold; and in response to determining that the elapsed time has reached the timeout threshold, performing one or more actions to protect the memory device.”
	As per claim 11, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “receiving one or more reloading status inputs from the ROM indicating a number of unsuccessful attempts to load the firmware; and if the one or more reloading status inputs indicates that the number of unsuccessful attempts has reached a programmable threshold, performing one or more actions to protect the memory device.”
	Claim 14 is a computer readable medium claim corresponding to the memory device claim 1 and is allowable for the same reasons.
	Claims 2-10, 12-13, 15-20 depend either directly or indirectly on claim 1, 11 or 14 and are allowable as a result.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        March 12, 2022